Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION



Claim Status
1.    Claims 1-5, 8 and 9 are cancelled for examination in this Office Action.
2.    Claims 6 and 7 are Allowed.


Reason for Allowance

3.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 6,

A home side device comprising: a UNI port for a communication line used by one or a plurality of communication devices in a user's home; an access processing unit that performs upstream access control; a holding unit that holds a management table of address information of the communication devices; a detecting unit that detects link states of the communication devices; and a control unit that performs a process of clearing the management table when a wherein the control unit is capable of communicating with the communication devices, and when a number of pieces of data in the management table has reached an upper limit, the control unit transmits a communication message to the communication devices, the communication message being for informing a user at the user’s home that the number of pieces of data in the management table has reached the upper limit.



Regarding Claim 7,
 A home side device comprising: a UNI port for a communication line used by one or a plurality of communication devices in a user's home; an access processing unit that performs upstream access control; a holding unit that holds a management table of address information of the communication devices; a detecting unit that detects link states of the communication devices; a control unit that performs a process of clearing the management table when a link-down of all of the communication devices has been detected; UNI ports of a plurality of types whose connectable communication lines differ from each other; and a switch for selecting any of the UNI ports used in the user’s home, wherein the control unit performs the clearing process when transmitting to the switch an instruction to switch the UNI ports.


Regarding Claim 6: Claim 6 is  rejected over prior art MIYATA (USPUB 20070286217) in view of KAMIJO et al. (USPUB 20120114331) teaches   A home side device comprising: a UNI port for a communication line used by one or a plurality of communication devices in a user's home; an access processing unit that performs upstream access control; a holding unit that holds a management table of address information of the communication devices; a detecting unit that detects link states of the communication devices; and a control unit that performs a process of clearing the management table when a link-down of all of the communication devices has been detected,  Respectively (detailed rejection of the claim mentioned within Office Action dated 7/23/2020) , the applicant amended objected allowable claim 6 to independent form , therefore the prior art on record do not teach the limitations within claim 6:“ wherein the control unit is capable of communicating with the communication devices, and Application No. 16/490,976 Docket No.: 207516-0137-00-US-592749 Amendment dated October 19, 2020 Page 4 Reply to Office Action of July 23, 2020when a number of pieces of data in the management table has reached an upper limit, the control unit transmits a communication message to the communication devices, the communication message being for informing a user at the user's home that the number of pieces of data in the management table has reached the upper limit.”

Regarding Claim 7: Claim 7 is  rejected over prior art MIYATA (USPUB 20070286217) in view of KAMIJO et al. (USPUB 20120114331) teaches   A home side device comprising: a UNI port for a communication line used by one or a plurality of communication devices in a user's home; an access processing unit that performs upstream access control; a holding unit that holds a management table of address information of the communication devices; a detecting unit that detects link states of the communication devices; a control unit that performs a process of clearing the management table when a link-down of all of the communication devices has been detected;  Respectively (detailed rejection of the claim mentioned within Office Action dated 7/23/2020) , the applicant amended objected allowable claim 7  to independent form , therefore the prior art on record do not teach the limitations within claim 7:“ UNI ports of a plurality of types whose connectable communication lines differ from each other; and a switch for selecting any of the UNI ports used in the user's home, wherein the control unit performs the clearing process when transmitting to the switch an instruction to switch the UNI ports. Application No. 16/490,976 Docket No.: 207516-0137-00-US-592749”


4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Examiner, Art Unit 2637